Citation Nr: 0837321	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and H.G.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In October 2007, the Board reopened a 
previously denied claim of service connection for lumbar disc 
disease and remanded the claim for additional development.


FINDING OF FACT

It is as likely as not that the veteran developed 
degenerative disc disease of the lumbar spine as a result of 
his active military service.


CONCLUSION OF LAW

The veteran has degenerative disc disease of the lumbar spine 
that is the result of disease or injury incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In March 2007, the veteran testified at a hearing before the 
Board.  He stated that he injured his low back on several 
occasions during military service.  The veteran stated that 
he was injured in 1966 or 1967 when he was stationed in the 
Republic of Vietnam.  He stated that a helicopter that he was 
in was shot down and crashed from about 150 feet in the air.  
The impact caused him to injure his back when he hit the 
floor of the helicopter.  The veteran stated that a second 
back injury occurred in March 1970 when he was carrying a 16-
foot metal sheet used for rebuilding bunkers.  The veteran 
testified that he also injured his back on several occasions 
while marching during military service.  Lastly, the veteran 
testified that he injured his back during training for a 
reserve unit when he was lifting a large water jug.  The 
veteran believes that one or all of these injuries resulted 
in a current low back disability.  Thus, he contends that 
service connection is warranted.

The veteran's service medical records (SMRs) were requested 
in March 1975 from the National Personnel Records Center 
(NPRC).  The NPRC indicates that the veteran's SMRs were 
forwarded to the RO at that time.  However, the veteran's 
SMRs were never received.  Only a few SMRs have been 
associated with the claims file.  Pursuant to the Board's 
October 2007 remand, the veteran's personnel records were 
obtained.  Those records happened to include the veteran's 
entrance examination from October 1965.  That examination was 
normal regarding the spine.

One SMR, with an entry dated in March 1970, shows that the 
veteran was treated for a lifting injury that resulted in low 
back pain.  The veteran was diagnosed with a possible 
inguinal hernia and no more information was provided 
concerning the low back.  The March 1970 entry tends to 
support the veteran's testimony regarding the March 1970 low 
back injury involving the metal sheet.  The corroborated 
lifting injury tends to lend credence to the other low back 
injuries of which the veteran testified.  The recently 
obtained personnel records document that the veteran was 
assigned to the 229th Aviation Battalion, 1st Cavalry 
Division, during his service in Vietnam in 1966 and 1967.  
The fact that the veteran was assigned to an assault 
helicopter unit tends to further support his testimony 
regarding the low back injury that occurred when a helicopter 
crashed in 1966 or 1967.

Given the veteran's seemingly credible testimony, as well as 
the available service medical and personnel records, the 
Board finds that the information and evidence establishes 
that the veteran sustained one or more injuries to the low 
back during his active military service.

Post-service medical records document several low back 
injuries that occurred after the veteran's military service.  
In October 1974, the veteran injured his back while working 
for a security company and he underwent surgery for a 
herniated disc shortly thereafter.  The veteran also injured 
his low back when he was involved in a March 1978 motor 
vehicle accident.  In March 1983, the veteran slipped down a 
guard tower at a correctional facility and injured his back.  
The evidence is clear that the veteran has been treated for 
low back symptoms since at least 1975.

The veteran underwent VA examination most recently in May 
2008.  The veteran carries a diagnosis of degenerative disc 
disease of the lumbar spine.  He also has degenerative joint 
disease and he is status-post removal of herniated discs at 
L1-L2 and L5-S1.  The salient question in the adjudication of 
the claim is whether the veteran's current degenerative disc 
disease of the lumbar spine is attributable to the low back 
injuries that occurred during military service or the low 
back injuries that occurred after service.

With respect to the origins of the veteran's degenerative 
disc disease of the lumbar spine, a physician first commented 
on the issue in an August 1975 letter.  P.F.C., M.D. gave the 
opinion that the veteran's present back problem (at that 
time) was not related to the surgery following the October 
1974 injury, but the problem was related to an injury that 
the veteran reportedly sustained in Vietnam.  Dr. P.F.C. 
explained that the disc disease was precipitated by 
instability in the spine that was caused by the in-service 
injuries.

In January 2006, G.A.G., MD., issued a letter regarding the 
etiology of veteran's lumbar spine disability.  Dr. G.A.G. 
noted the veteran's in-service incident involving the 
helicopter crash and the coinciding back injury.  Dr. G.AG. 
indicated that the injury may have precipitated the herniated 
disc and subsequent surgery soon after separation from 
military service.  However, Dr. G.A.G. also indicated that 
the veteran may have recovered from the injury before re-
injuring his back in March 1983.  After noting the veteran's 
subsequent treatment for low back problems, Dr. G.A.G. gave 
the opinion that the veteran's degenerative disc disease of 
the lumbar spine was not related to service.

In January 2005, the veteran underwent VA examination in 
connection with the claim.  The same examiner conducted the 
January 2005 and May 2008 examinations.  In both examination 
reports, the VA examiner documented in detail the veteran's 
medical history as it pertains to his back, including the in-
service and post-service back injuries.  The examiner was 
able to review the entire claims file, which renders his 
opinion more probative than others.  In the January 2005 
report, the examiner issued conflicting opinions.  In two 
instances, the examiner gave the opinion that it was least 
likely as not that the veteran's current back problems were 
due to the back injuries sustained while on active duty.  
However, the examiner also stated that the veteran's current 
low back disability was more likely than not due to the 
incident that occurred after service in October 1974.

In May 2008, the VA examiner readdressed the issue.  He 
stated that it was very difficult to make a decision as to 
the origin of the veteran's current low back disability.  The 
examiner clarified that the in-service back injuries appeared 
to be less severe than the injury that occurred in October 
1974.  He made clear that the post-service injuries have 
caused additional disability.  Nonetheless, the examiner 
concluded that it was at least as likely as not that the 
veteran's in-service back injuries caused at least some of 
his back problems.  He also stated that Dr. G.A.G's 
January 2006 opinion was a matter of different 
interpretation.

In consideration of the evidence of record, it is apparent 
that even competent medical professionals are unable to 
unequivocally determine whether the veteran's current 
degenerative disc disease of the lumbar spine is related to 
his back injuries that occurred during military service.  
Because the VA examiner concluded that at least some of the 
veteran's low back problems are related to military service, 
a reasonable doubt has been raised as to the origin of the 
veteran's back problems.  When reasonable doubt arises on a 
particular issue, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  Thus, when resolving reasonable doubt in 
favor of the veteran, the Board finds that it is as likely as 
not that the veteran developed degenerative disc disease of 
the lumbar spine as a result of his active military service.  
Accordingly, service connection is warranted.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


